Exhibit 10.22

SUSQUEHANNA BANCSHARES, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(As Amended and Restated

Effective January 1, 2009)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I.     DEFINITIONS

   2

Section 1.01

   Accrued Benefit    2

Section 1.02

   Actuarial Equivalent    2

Section 1.03

   Annuity Starting Date    2

Section 1.04

   Beneficiary    2

Section 1.05

   Board    2

Section 1.06

   Code    2

Section 1.07

   Committee    2

Section 1.08

   Deferred Retirement Benefit    2

Section 1.09

   Early Retirement Date    3

Section 1.10

   Effective Date    3

Section 1.11

   Employee    3

Section 1.12

   Employer    3

Section 1.13

   ERISA    3

Section 1.14

   Normal Retirement Age    3

Section 1.15

   Normal Retirement Date    3

Section 1.16

   Participant    3

Section 1.17

   Participating Employer    3

Section 1.18

   Plan    4

Section 1.19

   Plan Year    4

Section 1.20

   Qualified Plan    4

Section 1.21

   Qualified Plan Accrued Benefit    4

Section 1.22

   Sponsor    4

Section 1.23

   Year of Service    4

ARTICLE II.     PARTICIPATION

   5

Section 2.01

   Participation    5

ARTICLE III.     BENEFITS

   6

Section 3.01

   Normal Retirement Benefit    6

Section 3.02

   Deferred Retirement Benefit    6

Section 3.03

   Early Retirement Benefit    6

Section 3.04

   Death Benefit    6

 

i



--------------------------------------------------------------------------------

Section 3.05

  

Deferred Vested Benefit

   6

Section 3.06

  

Minimum Benefit

   7

ARTICLE IV.     VESTING

   8

Section 4.01

  

Vesting Years of Service or Normal Retirement Age

   8

Section 4.02

  

Forfeiture

   8

ARTICLE V.     PAYMENT OF BENEFITS

   9

Section 5.01

  

Benefit payments for Plan Years beginning before January 1, 2009

   9

Section 5.02

  

Benefits commencing on or after January 1, 2009

   9

Section 5.03

  

Forms of Payment

   10

Section 5.04

  

Death benefits for Plan Years on or after January 1, 2009

   11

Section 5.05

  

Small Benefits

   11

ARTICLE VI.     ADMINISTRATION

   12

Section 6.01

  

Administration

   12

Section 6.02

  

Claims for Benefits

   12

Section 6.03

  

Review of Claims

   12

ARTICLE VII.     MISCELLANEOUS

   13

Section 7.01

  

No Contract of Employment

   13

Section 7.02

  

Funding

   13

Section 7.03

  

Liability of Employer

   13

Section 7.04

  

Termination of Participation by Participating Employer

   13

Section 7.05

  

Notices, Data

   14

Section 7.06

  

Choice of Law

   14

Section 7.07

  

Binding Effect

   14

Section 7.08

  

Non-alienation

   14

Section 7.09

  

Incapacity

   14

Section 7.10

  

Amendment or Termination

   15

Section 7.11

  

Other Plans

   15

Section 7.12

  

Integrated Agreement

   15

Section 7.13

  

Severability

   15

Section 7.14

  

Withholding

   15

Section 7.15

  

Construction

   16

APPENDIX A     LIST OF PARTICIPANTS

   18

 

ii



--------------------------------------------------------------------------------

APPENDIX B     MINIMUM BENEFIT PARTICIPANTS

   19

2003 SERP PARTICIPANTS

   20

CASH BALANCE MAKE UP SERP 2004 PARTICIPANTS APPROVED SBI BOARD 1/21/04

   20

 

iii



--------------------------------------------------------------------------------

PREAMBLE

Susquehanna Bancshares, Inc. (the “Employer”) wishing to provide retirement
benefits to selected executives in excess of the benefits that they are
permitted to accrue under the Susquehanna Bancshares, Inc. Cash Balance Plan due
to the limitations of Sections 401(a)(17) and 415 of the Internal Revenue Code
of 1986, as amended (the “Code”), and to recognize their service with the
Employer, established the Susquehanna Bancshares, Inc. Supplemental Executive
Retirement Plan (“Plan”) effective January 1, 1994. The Plan was amended and
restated effective January 1, 1998. The Employer hereby amends the Plan
effective January 1, 2009, to comply with the requirements of the American Jobs
Creation Act of 2004 (“AJCA”), which added Section 409A to the Code and the
regulations issued pursuant thereto. This Plan is intended to constituted an
unfunded plan for the benefit of a select group of management or highly
compensated employees within the meaning of sections 201(2), 301(a)(3) and
401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).

 

1



--------------------------------------------------------------------------------

ARTICLE I. - DEFINITIONS

Section 1.01 Accrued Benefit.

The benefit to which a Participant is entitled under Section 5.01, expressed in
the form of a single life annuity beginning at the Participant’s Normal
Retirement Date.

Section 1.02 Actuarial Equivalent.

A benefit of equivalent value as determined using the actuarial assumptions set
forth in the Qualified Plan.

Section 1.03 Annuity Starting Date.

For a benefit payable in the form of an annuity, the first day of the first
period for which a benefit is payable, or, for any other form of benefit, the
first day on which all events have occurred which entitle the Participant to
such benefit.

Section 1.04 Beneficiary.

The person or persons who are the Participant’s Beneficiary under the Qualified
Plan in the same proportion as determined under the Qualified Plan.

Section 1.05 Board.

The Board of Directors of the Sponsor, or the Compensation Committee designated
by the Board of Directors of the Sponsor to which responsibility for this Plan
has been delegated.

Section 1.06 Code.

The Internal Revenue Code of 1986, as amended.

Section 1.07 Committee.

The individual or committee appointed by the Board to administer the Plan.

Section 1.08 Deferred Retirement Benefit.

The benefit referred to in Section 3.02.

 

2



--------------------------------------------------------------------------------

Section 1.09 Early Retirement Date.

The first day of any month coincident with or following the Participant’s
attainment of age 55 and completion of 15 Years of Service, but before his
Normal Retirement Date, provided the Participant separates from service with the
Employer.

Section 1.10 Effective Date.

This Plan was originally effective January 1, 1994. This amendment and
restatement is effective January 1, 2009.

Section 1.11 Employee.

An individual employed by the Employer in an executive capacity.

Section 1.12 Employer.

The Sponsor, and (a) any other corporation that is a member of a controlled
group of corporations, as defined in section 414(b) of the Code, that includes
the Sponsor, (b) any other trade or business that is a member of a controlled
group of trades or business, as defined in section 414(c) of the Code, that
includes the Sponsor, and (c) any other entity that is required to be aggregated
with the Sponsor under section 414(m) or 414(o) of the Code.

Section 1.13 ERISA.

The Employee Retirement Income Security Act of 1974, as amended.

Section 1.14 Normal Retirement Age.

The date a Participant reaches age 65 or, if later, the fifth anniversary of his
participation in the Qualified Plan.

Section 1.15 Normal Retirement Date.

The first day of the month coincident with or following the date the Participant
reaches Normal Retirement Age.

Section 1.16 Participant.

An Employee who satisfies the requirements for participation and becomes a
Participant as described in Article II.

Section 1.17 Participating Employer.

The Sponsor and each other Employer that has adopted the Plan with the approval
of the Board.

 

3



--------------------------------------------------------------------------------

Section 1.18 Plan.

The Susquehanna Bancshares, Inc. Supplemental Executive Retirement Plan, as
amended from time to time.

Section 1.19 Plan Year.

The calendar year. The first Plan Year began on the Effective Date.

Section 1.20 Qualified Plan.

Effective January 1, 1998, “Qualified Plan” means the Susquehanna Bancshares,
Inc. Cash Balance Pension Plan, as amended and restated effective January 1,
1998, as further amended from time to time. From January 1, 1994, through
December 31, 1997, “Qualified Plan” meant the Susquehanna Bancshares, Inc.
Retirement Income Plan.

Section 1.21 Qualified Plan Accrued Benefit.

The Participant’s Accrued Benefit under the Qualified Plan, expressed in terms
of a single life annuity beginning at the Participant’s Normal Retirement Date.

Section 1.22 Sponsor.

Susquehanna Bancshares, Inc., a Pennsylvania corporation, and any successor.

Section 1.23 Year of Service.

A Year of Service as defined in the Qualified Plan.

 

4



--------------------------------------------------------------------------------

ARTICLE II. - PARTICIPATION

Section 2.01 Participation.

An Employee shall become a Participant in the Plan upon his designation and
approval by the Board. A list of Employees who have been designated as
Participants is attached as Appendix A. An Employee shall remain a Participant
until the earlier of the date he separates from service or the date the Board
determines that he shall no longer be a Participant. A former Participant shall
nevertheless be entitled to receive any benefits in which he is vested as
described in Section 3.01 in accordance with Article IV.

 

5



--------------------------------------------------------------------------------

ARTICLE III. - BENEFITS

Section 3.01 Normal Retirement Benefit.

A Participant who separates from service at his Normal Retirement Date after
satisfying the requirements for vesting under Section 4.01, shall commence
benefits as of such date in the amount of the Actuarial Equivalent of an Accrued
Benefit equal to the difference between (a) his Qualified Plan Accrued Benefit
as of his Normal Retirement Date, determined without reference to the
limitations contained in sections 401(a)(17) and 415 of the Code, and (b) his
Qualified Plan Accrued Benefit at his Normal Retirement Date.

Section 3.02 Deferred Retirement Benefit.

A Participant who has satisfied the requirements for vesting under Section 4.01
and continues in employment following his Normal Retirement Date, shall be
entitled to the Actuarial Equivalent of a Deferred Retirement Benefit as of his
Annuity Starting Date calculated as of the date of his separation from service.
The Deferred Retirement Benefit shall be computed in the same manner as the
Normal Retirement Benefit under Section 3.01.

Section 3.03 Early Retirement Benefit.

A Participant who separates from service at an Early Retirement Date after
satisfying the requirements for vesting under Section 4.01, shall be entitled to
the Actuarial Equivalent of an Accrued Benefit payable at his Normal Retirement
Date determined in accordance with Section 3.01, as of the date of his
separation from service.

Section 3.04 Death Benefit.

If a married Participant who is vested in his Accrued Benefit in accordance with
the requirements of Section 4.01 dies before his Annuity Starting Date, his
spouse shall be entitled to the Actuarial Equivalent of the Participant’s vested
Accrued Benefit under Section 3.01 determined as of the Participant’s date of
death. The death benefit payable to a Participant who dies after his Annuity
Starting Date shall depend on the form of benefit selected.

Section 3.05 Deferred Vested Benefit.

A Participant who separates from service after satisfying the requirements for
vesting under Section 4.01 shall be entitled to the Actuarial Equivalent of an
Accrued Benefit beginning as of his Normal Retirement Date determined under
Section 3.01 as of the date of his separation from service.

 

6



--------------------------------------------------------------------------------

Section 3.06 Minimum Benefit.

Notwithstanding anything to the contrary in this Article III, a Participant who
is designated by the Board in Appendix B shall receive a minimum benefit equal
to (1) 75% of the benefit the Participant would have received under the
Susquehanna Bancshares, Inc. Retirement Income Plan as in effect prior to
January 1, 1998 based on the Participant’s service and compensation as of his or
her Early Retirement Date, Normal Retirement Date or Late Retirement Date, as
applicable, reduced by (2) his Qualified Plan Accrued Benefit.

 

7



--------------------------------------------------------------------------------

ARTICLE IV. - VESTING

Section 4.01 Vesting Years of Service or Normal Retirement Age

Except as provided in Section 4.02, a Participant shall be fully vested in his
Accrued Benefit upon the earlier of (a) his attainment of Normal Retirement Age
while employed by the Employer, or (b) his completion of five Years of Service.

Section 4.02 Forfeiture

The Accrued Benefit of a Participant who separates from service before
completing five Years of Service or attaining Normal Retirement Age shall be
forfeited. In addition, the Accrued Benefit of a Participant who is unmarried
and dies before his Annuity Starting Date shall be forfeited.

 

8



--------------------------------------------------------------------------------

ARTICLE V. - PAYMENT OF BENEFITS

Section 5.01 Benefit payments for Plan Years beginning before January 1, 2009

 

  (a) Retirement.

Subject to Section 5.05, the Accrued Benefit of a Participant who commences
benefits at an Early Retirement Date, his Normal Retirement Date, or a Deferred
Retirement Date shall be paid or shall begin to be paid at the same time and in
the same form as payment of the Participant’s Qualified Plan Accrued Benefit, to
the extent administratively practicable.

 

  (b) Deferred Vested Benefit.

Subject to Section 5.05, the vested Accrued Benefit of a Participant who
separates from service before his Early or Normal Retirement Date shall be paid
or shall begin to be paid at the same time and in the same form as payment of
the Participant’s Qualified Plan Accrued Benefit, to the extent administratively
practicable.

 

  (c) Death Benefit.

Subject to Section 5.05, the vested Accrued Benefit of a Participant who dies
before his Annuity Starting Date shall be distributed to his Beneficiary at the
same time, and in the same form, a the Participant’s Qualified Plan Accrued
Benefit is distributed.

Section 5.02 Benefits commencing on or after January 1, 2009

The Accrued Benefit of a vested Participant shall be paid upon a Participant’s:
(1) termination of employment, (2) death, or (3) Normal Retirement Date
following a Participant’s separation from service, if separation from service
occurs before Normal Retirement Age.

 

  (a) Advance Form of Payment Election Required.

(1) December 31, 2008 Participants. Those who are Participants on or before
December 31, 2008, and on or after January 1, 2009, must make an election as to
the form of distribution hereunder in accordance with the payment options of
Section 5.03, no later than December 31, 2008.

(2) New Participants. Those who first become eligible to participate in the Plan
on or after January 1, 2009, must make an election as to the form of
distribution hereunder in accordance with the payment options of Section 5.03,
within 30 days following the last day of the Plan Year in which such Participant
first accrues a benefit under the Plan.

 

9



--------------------------------------------------------------------------------

  (b) Irrevocable Election

A Participant’s election under Section 5.02(a) above is irrevocable, and shall
apply to all benefits accrued by such Participant under the Plan.

Notwithstanding the preceding language of this Section 5.02(b), the Participant
may submit a subsequent election regarding the form or time of payout, provided
however, such election shall only be effective if: (i) the change is not
effective until twelve (12) months after the date the new election is made;
(ii) the new election must defer payment for at least five (5) years beyond the
date payment was previously elected to begin; and (iii) if the election changes
a payment previously elected to be paid at a specified time or pursuant to a
fixed schedule then the subsequent election must be made at least twelve
(12) months before payment was scheduled to begin.

 

  (c) Payment to Specified Employee.

If a Participant is a “specified employee” of the Company as defined under
Treas. Reg. 1.409A-1(i), then any payment due under the Plan will not be paid
for at least six months following the Participant’s separation from service, as
defined under Treas. Reg. 1.409A-1(h).

Section 5.03 Forms of Payment

A Participant must elect payment in one of the following forms in accordance
with Sections 5.02 and 5.03.

 

  (a) Single Life Annuity. An annuity for the life of the Participant.

 

  (b) Joint and Survivor Annuity. An annuity for the life of the Participant
with a survivor annuity for the life of his designated Beneficiary after the
death of the Participant in an amount which is equal to either 50%, 75% or 100%
of the amount payable during the joint lives of the Participant and the
Participant’s Beneficiary.

 

  (c) Period Certain Annuity. A life annuity with a period certain of either 5,
10, 15 or 20 years. If the Participant dies before expiration of the guaranteed
period certain, payment shall be continued to the Beneficiary. If no Beneficiary
is living at the death of the Participant and before the expiration of the
guaranteed period certain, the commuted present value of the payments otherwise
due shall be paid in a single lump sum to the Participant’s estate. If the
Beneficiary should die while further payments are due, and after having received
at least one payment, such further payments shall be made to any person
designated by the Participant as an alternate Beneficiary, or, in the absence of
an alternate surviving Beneficiary, the commuted present value of the payments
otherwise due shall be paid to the Participant’s estate in a single cash lump
sum.

 

10



--------------------------------------------------------------------------------

Section 5.04 Death benefits for Plan Years on or after January 1, 2009

The Accrued Benefit of a vested Participant who dies before his Annuity Starting
Date shall be distributed to his Beneficiary in the form of payment previously
elected by the Participant under Sections 5.02 and 5.03 above.

Section 5.05 Small Benefits

Notwithstanding anything in this Article V to the contrary, if the Actuarial
Equivalent lump sum present value of a Participant’s vested Accrued Benefit is
not greater than $5,000 ($1,000 for distributions on or after March 28, 2005) as
of the date of his termination of employment, that Actuarial Equivalent amount
shall be distributed to him or his Beneficiary, as applicable in the form of a
single lump sum as soon as practicable after his termination of employment. This
Section 5.05 shall apply only to Plan Years beginning prior to January 1, 2009.

 

11



--------------------------------------------------------------------------------

ARTICLE VI. - ADMINISTRATION

Section 6.01 Administration.

The Plan shall be administered by the Committee. The Committee shall establish
such rules and procedures as it deems appropriate for the administration of the
Plan. The Committee shall have the full power, discretion and authority to
interpret, construe and administer the terms of the Plan, and all decisions made
by the Committee shall be final and binding. The Committee may employ legal
counsel, consultants, actuaries and others as it deems desirable in the
administration of the Plan. The Committee shall have such other powers as
provided to the plan administrator under the Qualified Plan.

Section 6.02 Claims for Benefits.

A Participant or Beneficiary may bring a claim for benefits under this Plan by
filing a written application for benefits with the Committee. The Committee
shall review such claim and shall decide such claim within a reasonable time,
but not more than 90 days from the date the claim was received, unless special
circumstances beyond the control of the Committee require an extension of time
to respond, in which case the Committee may delay response for up to an
additional 90 days, provided that prior notice is given to the Participant or
Beneficiary. If the claim is denied, the Committee shall provide the Participant
with a written notice setting forth the reasons for the denial, references to
the provisions of the Plan upon which the denial was based, a description of any
additional information or material necessary for the claimant to perfect his
claim, and information as to how the Participant or Beneficiary may submit his
claim for review.

Section 6.03 Review of Claims.

A Participant or Beneficiary whose claim has been denied may file an appeal in
writing with the Committee within 60 days of his receipt of the denial of his
claim (which 60-day period may be extended by the Committee in its discretion).
Upon request and free of charge, a Participant or Beneficiary shall be permitted
to review pertinent documents and submit issues and comments in writing. The
Committee shall review its determination and make a determination within a
reasonable time, but not more than 60 days after the date that the appeal was
filed, unless prior notification is given to the claimant, and in that case not
more than 120 days after the appeal was filed. If the claim is denied upon
review, the Committee shall provide the claimant with written notice specifying
the reasons for the denial, including the Plan provisions on which the denial
was based. If a request for review is not timely filed, the Plan’s initial
determination will be final. A claimant who has exhausted the Plan’s claims and
appeals procedures and disagrees with the Plan’s decision (or lack thereof) may
file suit in Federal court following an adverse benefit determination on appeal
or the lack of a timely response.

 

12



--------------------------------------------------------------------------------

ARTICLE VII. - MISCELLANEOUS

Section 7.01 No Contract of Employment.

This Plan is not intended to constitute a contract of employment, and each
Participating Employer retains the right to discharge or discipline any Employee
for any reason.

Section 7.02 Funding.

This Plan is intended by the Employer and the Participants to constitute an
unfunded plan for purposes of the Code and Title I of ERISA. To the extent that
any Participant or Beneficiary acquires a right to any benefits under this Plan,
such right shall not be greater than that of an unsecured general creditor of
the Employer, and no Participant shall have any right to any specific assets of
the Employer. Nothing contained in this Plan and no action taken pursuant to the
provisions of this Plan shall create or be construed to create a trust of any
kind between the Employer and any Participant, his or her Beneficiary, or any
other person. Subject to the foregoing restrictions, a Participating Employer
may establish a “rabbi trust” to provide a source of payments under the Plan in
accordance with Rev. Proc. 92-64, or may purchase an insurance policy or other
investment vehicle. A Participate shall comply with the Participating Employer’s
reasonable requests for information necessary to obtain such investment.

Section 7.03 Liability of Employer.

Subject to its obligation to pay Accrued Benefits pursuant to the terms of this
Plan, neither the Employer nor anyone acting on behalf of the Employer shall be
liable for any act performed or the failure to perform any act with regard to
this Plan, except in the event that there has been a judicial determination of
willful misconduct on the part of the Employer or such person.

Section 7.04 Termination of Participation by Participating Employer.

Any Participating Employer other than the Sponsor may withdraw from the Plan at
any time with regard to its Employees without affecting any other Participating
Employer by giving 30 days’ prior written notice to the Board. In addition, the
Sponsor may, in its absolute discretion, terminate any Participating Employer’s
participation in the Plan at any time when, in the Sponsor’s judgment, such
Participating Employer is failing or refusing to discharge its obligations under
the Plan.

 

13



--------------------------------------------------------------------------------

Section 7.05 Notices, Data.

Each Participant or Beneficiary shall be responsible for furnishing the
Committee with the current and proper address for the mailing of notices,
reports and benefit payments. Any notice required or permitted to be given shall
be deemed given if directed to the person to whom addressed at such address and
mailed by regular United States mail, first-class and prepaid. If any check
mailed to such address is returned as undeliverable to the addressee, mailing of
checks will be suspended until the Participant or Beneficiary furnishes the
proper address. The Employer, the Committee, and all other persons associated
with the Plan’s operation shall have the right to rely on the veracity and
accuracy of any required written data provided by the Participant or the
Beneficiary, including age, health and marital status.

Section 7.06 Choice of Law.

This Plan shall be governed by the laws of the Commonwealth of Pennsylvania,
without regard to its conflict of laws provisions, to the extent such law is not
preempted by federal law.

Section 7.07 Binding Effect.

The terms of this Plan shall be binding on Plan Participants, their
Beneficiaries, and their legal representatives, and on the Employer and its
successors, assigns, and legal representatives.

Section 7.08 Non-alienation.

None of the payments, benefits or rights of any Participant or Beneficiary shall
be subject to the claim of any creditor, and, in particular, to the fullest
extent permitted by law, all such payments, benefits and rights shall be free
from attachments, garnishment, trustee’s process or any other legal or equitable
process available to any credit of such Participant or Beneficiary. However, the
Plan will honor a “qualified domestic relations order” under Section 414(p) of
the Code to the extent required by law.

Section 7.09 Incapacity.

If the Committee determines that a Participant or Beneficiary is incompetent by
reason of legal minority or physical or mental disability, the Committee shall
have the power to cause the payments becoming due to such person to be made to
another for the benefit of the minor or incompetent, without responsibility of
the Employer or the Committee to see to the application of such payment.
Payments made in accordance with the application of such power shall operate as
a complete discharge of all obligations of the Employer and the Committee to the
extent of such payment.

 

14



--------------------------------------------------------------------------------

Section 7.10 Amendment or Termination.

This Plan may be amended, suspended or terminated, in whole or in part, at any
time by action of the Board in writing. No amendment, suspension or termination
shall deprive any Participant of any portion of his Accrued Benefit deemed to be
vested under the Plan as of the date of the amendment, suspension or
termination.

Section 7.11 Other Plans.

Nothing contained in this Plan shall preclude a Participant, to the extent he is
otherwise eligible, from participation in any group insurance, pension,
profit-sharing, savings, or other employee benefit plans or programs which the
Employer in its discretion may make available to its employees, but the Employer
shall not be required to establish, maintain or continue any such plan or
program by reason of this Plan. Any amounts accrued or payable under this Plan
shall not be deemed to be salary or other compensation paid to a Participant for
purposes of computing contributions to or benefits under any other employee
benefit plan or program, unless specifically required pursuant to such other
plan or program.

Section 7.12 Integrated Agreement.

This Plan document represents the entire agreement between the Participating
Employers and the Participants concerning the Participants’ retirement benefits,
except for the Qualified Plan, the Susquehanna Bancshares, Inc. 401(k) Plan, the
Susquehanna Bancshares, Inc. 401(k) Excess/Mirror Plan [check], the Susquehanna
Bancshares, Inc. Employee Stock Purchase Plan, and Social Security.

Section 7.13 Severability.

If any provision of this Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provision hereof, and
this Plan shall be construed and enforced as if such provision had not been
included.

Section 7.14 Withholding.

The Employer may withhold any federal, state or local taxes from any payment due
any Participant as it or the Committee determines pursuant to applicable law.

 

15



--------------------------------------------------------------------------------

Section 7.15 Construction.

The masculine gender includes the feminine, and the singular the plural, and
vice versa, unless the context clearly requires otherwise. The headings and
captions contained herein are provided for convenience only, shall not be
considered part of the Plan, and shall not be employed in the construction of
the Plan.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Susquehanna Bancshares, Inc. has caused its authorized
officers to execute this document this 10th day of December 2008.

 

SUSQUEHANNA BANCSHARES, INC. By:   /s/ Edward Balderston, Jr. Name:   Edward
Balderston, Jr. Title:   EVP & CAO Attest:   /s/ Lisa M. Cavage Name:   Lisa M.
Cavage Title:   Sr.V.P. & Secretary

 

17



--------------------------------------------------------------------------------

APPENDIX A

LIST OF PARTICIPANTS

 

18



--------------------------------------------------------------------------------

APPENDIX B

MINIMUM BENEFIT PARTICIPANTS

 

19



--------------------------------------------------------------------------------

2003 SERP PARTICIPANTS

CASH BALANCE MAKE UP SERP 2004

PARTICIPANTS APPROVED SBI BOARD 1/21/04

 

20